UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22257 Hatteras Global Private Equity Partners Institutional, LLC (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Address of principal executive offices) (Zip code) David B. Perkins 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Name and address of agent for service) Registrant's telephone number, including area code: (919) 846-2324 Date of fiscal year end: March 31 Date of reporting period: September 30, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Hatteras Global Private Equity Partners Institutional, LLC (a Delaware Limited Liability Company) TABLE OF CONTENTS As of and for the six months ended September 30, 2014 (Unaudited) Schedule of Investments 1-3 Statement of Assets, Liabilities and Members’ Capital 4 Statement of Operations 5 Statements of Changes in Members’ Capital 6 Statement of Cash Flows 7 Notes to Financial Statements 8-18 Board of Managers 19-20 Fund Management 21 Other Information 22-28 Hatteras Global Private Equity Partners Institutional, LLC (a Delaware Limited Liability Company) SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Investments in Investment Funds (81.05%) Cost Fair Value Investments in Non-Listed Private Equity Funds (75.86%) China (9.68%) Delta Capital Growth Fund, L.P. a, b $ $ Prax Capital China Growth Fund III (UST), L.P. a, b Total China Investments Germany (7.07%) Pinova Capital a, b Holland (6.60%) HPE PRO Institutional Fund B.V. a, b Hong Kong (6.57%) Orchid Asia V, L.P. a, b India (10.34%) India Business Excellence Fund I, Inc. a, b (45 Class A participating shares) India Equity Partners Fund II, LLC a, b Peepul Capital Fund III, LLC a, b (49 common shares) Total India Investments Switzerland (2.85%) Euroknights VI a, b United Kingdom (10.16%) Elysian Capital I, L.P. a, b United States (22.59%) The Azalea Fund III, L.P. a, b Baird Capital Partners V, L.P. a, b Radius Venture Partners III, L.P. a, b Radius Venture Partners III QP, L.P. a, b The Resilience Fund III, L.P. a, b Total United States Investments Total Investments in Non-Listed Private Equity Funds Investments in Listed Private Equity Funds (5.19%) Spain (1.40%) Dinamia Capital Privado (20,991 common shares) United Kingdom (3.79%) Candover Investments PLC b (30,600 common shares) HgCapital Trust PLC (15,708 common shares) Total United Kingdom Investments Total Investments in Listed Private Equity Funds Total Investments in Investment Funds (Cost $10,351,195) See notes to financial statements. 1 Hatteras Global Private Equity Partners Institutional, LLC (a Delaware Limited Liability Company) SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) (Continued) Investments in Investment Funds (Continued) Cost Fair Value Short-Term Investments (24.16%) Federated Prime Obligations Fund #10, 0.02% c $ $ Total Short-Term Investments (Cost $3,519,742) Total Investments (Cost $13,870,937) (105.21%) Liabilities in excess of other assets (-5.21%) ) Members' Capital (100.00%) $ a Investment Funds are issued in private placement transactions and, as such, are restricted as to resale, pursuant to terms of the Investment Funds’ Private Placement Memorandum. b Non-income-producing. c The rate shown is the annualized 7-day yield as of September 30, 2014. Total cost and fair value of restricted Investment Funds as of September 30, 2014 was $9,524,529 and $11,048,991 respectively. Percentages shown represent fair value as a percentage of Members’ capital. See notes to financial statements. 2 Hatteras Global Private Equity Partners Institutional, LLC (a Delaware Limited Liability Company) SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) (Concluded) INVESTMENT TYPE AS A PERCENTAGE OF MEMBERS’ CAPITAL PERCENTAGES AS FOLLOWS: See notes to financial statements. 3 Hatteras Global Private Equity Partners Institutional, LLC (a Delaware Limited Liability Company) STATEMENT OF ASSETS, LIABILITIES AND MEMBERS’ CAPITAL September 30, 2014 (Unaudited) Assets Investments in Investment Funds, at fair value (cost $10,351,195) $ Short-term investments, at fair value (cost $3,519,742) Cash Interest receivable 71 Total assets Liabilities and members’ capital Withdrawals payable Investment management fees payable Professional fees payable Servicing fees payable Accounting and administration fees payable Custodian fees payable Total liabilities Commitments and contingencies (See Note 2(c)) Members’ capital Total liabilities and members’ capital $ Components of members’ capital: Capital contributions (net) $ Accumulated net investment loss ) Net unrealized appreciation of investments and foreign currency translation Accumulated net realized gain on investments and foreign currency translation Members’ capital $ Net asset value per unit $ Number of authorized units Unlimited Units issued to Adviser and Sub-Adviser — Units issued to Members Number of outstanding units See notes to financial statements. 4 Hatteras Global Private Equity Partners Institutional, LLC (a Delaware Limited Liability Company) STATEMENT OF OPERATIONS For the six months ended September 30, 2014 (Unaudited) Investment income Interest $ Dividends (net of withholding tax of $2,189) Total investment income Operating expenses Investment management fees Servicing fees Professional fees Accounting and administration fees Managers’ fees Custodian fees Insurance expense Other expenses Net operating expenses Net investment loss ) Net realized gain and unrealized appreciation of investments and foreign currency translation Net realized gain on investments Net realized gain on foreign currency translation Net unrealized appreciation of investments Net unrealized depreciation of foreign currency translation ) Net realized gain and unrealized appreciation of investments and foreign currency translation Net increase in members’ capital resulting from operations $ See notes to financial statements. 5 Hatteras Global Private Equity Partners Institutional, LLC (a Delaware Limited Liability Company) STATEMENTS OF CHANGES IN MEMBERS’ CAPITAL For the year ended March 31, 2014 and the six months ended September 30, 2014 (Unaudited) Members’ Capital Members’ capital, at March 31, 2013 $ Net investment loss ) Net realized gain on investments and foreign currency translation Net unrealized appreciation of investments and foreign currency translation Members’ capital, at March 31, 2014 Capital withdrawals ) Net investment loss ) Net realized gain on investments and foreign currency translation Net unrealized appreciation of investments and foreign currency translation Members’ capital, at September 30, 2014 $ See notes to financial statements. 6 Hatteras Global Private Equity Partners Institutional, LLC (a Delaware Limited Liability Company) STATEMENT OF CASH FLOWS For the six months ended September 30, 2014 (Unaudited) Cash flows from operating activities: Net increase in members’ capital resulting from operations $ Adjustments to reconcile net increase in members’ capital resulting from operations to net cash used in operating activities: Purchases of Investment Funds ) Net sales of short-term investments Proceeds from Investment Funds sold Proceeds from withdrawals Net realized gain on investments and foreign currency translation ) Net unrealized appreciation of investments and foreign currency translation ) Decrease in interest receivable 6 Increase in investment management fee payable Increase in servicing fees payable 85 Decrease in professional fees payable ) Decrease in managers’ fees payable ) Increase in custodian fees payable Net cash provided by operating activities Cash flows from financing activities: Capital withdrawals ) Net cash used in financing activities ) Net change in cash Cash at beginning of year — Cash at end of period $ See notes to financial statements. 7 Hatteras Global Private Equity Partners Institutional, LLC (a Delaware Limited Liability Company) NOTES TO FINANCIAL STATEMENTS For the six months ended September 30, 2014 (Unaudited) 1. ORGANIZATION Hatteras Global Private Equity Partners Institutional, LLC (the “Fund”) was organized as a limited liability company under the laws of the State of Delaware on November 7, 2008 and commenced operations on April 1, 2010. The Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified management investment company. The Fund is managed by Hatteras Funds, LLC (the “Adviser”), an investment adviser registered with the Securities and Exchange Commission (the “SEC”) under the Investment Advisers Act of 1940, as amended (the “Advisers Act”). Capvent US Advisors, LLC, an investment adviser registered with the SEC under the Advisers Act, serves as sub-adviser to the Fund (in such capacity, “Capvent” or the “Sub-Adviser”). The Fund had an initial closing on April 1, 2010 (the “Initial Closing”) and a final closing on March 31, 2011 (the “Final Closing”). The Fund’s investment period (the “Investment Period”) is three years following the Final Closing of the Fund. The Fund will continue until the date that is ten years from the date of the Final Closing, unless terminated earlier pursuant to applicable terms of the Fund’s limited liability company agreement, as amended and restated (the “LLC Agreement”). The term may be extended for two one-year periods at the discretion of the Board of Managers (the “Board”) of the Fund. The Board has overall responsibility for the management and supervision of the business operations of the Fund on behalf of the members of the Fund (the “Members”), subject to the laws of the State of Delaware and the LLC Agreement, including authority to oversee and establish policies regarding the management, conduct and operation of the Fund’s business. The Fund’s investment objective is to seek attractive long-term capital appreciation by investing in a broad portfolio of private equity investments. In particular, the Fund’s objective is to earn superior risk-adjusted returns by systematically overweighting the vehicles, segments and opportunities that the Adviser and Sub-Adviser believe offer the most attractive relative value at a given point in time. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting and reporting policies used in preparing the financial statements. a. Basis of Accounting The Fund’s accounting and reporting policies conform to accounting principles generally accepted within the United States of America (“U.S. GAAP”). b. Cash Cash, if any, includes short-term interest-bearing deposit accounts. At times, such deposits may be in excess of federally insured limits. The Fund has not experienced any losses in such accounts and does not believe it is exposed to any significant credit risk on such accounts. At September 30, 2014, the Fund held $115,360 in cash. c. Valuation of Portfolio Investments The Fund's valuation procedures have been adopted by the Fund's Board, which oversees the implementation of these procedures. The valuation procedures are implemented by the Adviser, the Sub-Adviser and the Fund's third-party administrator, which report to the Board. 8 Hatteras Global Private Equity Partners Institutional, LLC (a Delaware Limited Liability Company) NOTES TO FINANCIAL STATEMENTS For the six months ended September 30, 2014 (Unaudited) (Continued) 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) c. Valuation of Portfolio Investments (Continued) Investments held by the Fund include: • Investments in Non-Listed Private Equity Funds - The Fund will value interests in non-listed private equity funds (“Non-Listed Funds”) at fair value, which ordinarily will be the value determined by their respective investment managers, in accordance with the Fund’s valuation procedures. Investments in Non-Listed Funds are subject to the terms of the Non-Listed Funds’ offering documents. Valuations of the Non-Listed Funds may be subject to estimates and are net of management and performance incentive fees or allocations payable to the Non-Listed Funds’ investment managers as required by the Non-Listed Funds’ offering documents. If the Adviser determines that the most recent value reported by any Non-Listed Fund does not represent fair value or if any Non-Listed Fund fails to report a value to the Fund, a fair value determination is made under the Fund’s valuation procedures. These fair value procedures employed by the Adviser and Sub-Adviser generally adjust items reported by the Non-Listed Fund using accounting principles other than U.S. GAAP to U.S. GAAP, as required by the Fund. Because of the inherent uncertainty in valuation, the estimated values may differ from the values that would have been used had a ready market for the securities existed, and the differences could be material. The interests of some Non-Listed Funds may be valued less frequently than the calculation of the Fund’s net asset value. Therefore, the reported performance of the Non-Listed Funds may lag the reporting period of the Fund. The Adviser and Sub-Adviser have established procedures for reviewing the effect on the Fund’s net asset value due to this lag in reported performance of the Non-Listed Funds. • Investments in Listed Private Equity Funds - Listed private equity funds include listed private equity vehicles, such as business development companies (including derivatives tied to the return of such vehicles) (“Listed Funds,” and together with Non-Listed Funds, “Investment Funds”). Securities of Listed Funds traded on one or more of the U.S. national securities exchanges or the Over-The-Counter (“OTC”) Bulletin Board or on foreign securities exchanges will be valued at their last sales price. Securities of Listed Funds traded on Nasdaq will be valued at the Nasdaq Official Closing Price (“NOCP”) at the close of trading on the exchanges or markets where such securities are traded for the business day as of which such value is being determined. • Short-Term Investments - During the six months ended September 30, 2014, the Fund held the short-term investment Federated Prime Obligation Fund #10, an open-ended money market fund (the “MMF”) incorporated in the United States of America. The MMF’s objective is to seek and provide current income consistent with the stability of principal. The MMF invests in a portfolio of short-term, high-quality, fixed income securities issued by banks, corporations and the U.S. government. The MMF held by the Fund seeks to preserve a net asset value of $1.00 per share. The MMF is valued at a yield-adjusted net asset value per share, which is currently equal to $1.00 per share as represented on one or more of the U.S. national securities exchanges. The Fund classifies its assets and liabilities into three levels based on the lowest level of input that is significant to the fair value measurement. The three-tier hierarchy distinguishes between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on measurements for disclosure purposes. 9 Hatteras Global Private Equity Partners Institutional, LLC (a Delaware Limited Liability Company) NOTES TO FINANCIAL STATEMENTS For the six months ended September 30, 2014 (Unaudited) (Continued) 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) c. Valuation of Portfolio Investments (Continued) Various inputs are used in determining the value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: Valuation of Investments • Level 1 – quoted prices (unadjusted) in active markets for identical assets and liabilities. • Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The following table sets forth information about the levels within the fair value hierarchy at which the Fund's investments are measured on a recurring basis as of September 30, 2014: Level 1 Level 2 Level 3 Total Non-Listed Private Equity Funds $
